Mr. Justice Holdom delivered the opinion of the court. This writ of error was consolidated for hearing with case No. 14358, Thomas J. Gannon v. Hiram Tyree, ante, p. 99. While a separate record with abstracts and briefs have been filed in each case, yet there is .no distinguishing feature between them, except that plaintiff here recovered for three monthly payments of $250 each, while the rights of all the parties in both cases rest in the same contract. The judgment in the Municipal Court in this case was for $750. What we said in the Gannon case is equally decisive of the rights of the parties in the case at bar, and, without here repeating, we adopt as our opinion in this case all that we said in the opinion now filed in the Gannon case, and for the reasons there stated the judgment of the Municipal Court is affirmed. Affirmed.